DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 27, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  This title should reflect below or the like:
“An object of the invention is to obtain a diagnosis prediction model indicating a prediction result with higher accuracy and with high medical adequacy, using DL (deep learning)” (paragraph 0010 of spec).

The disclosure is objected to because of the following informalities: 
Paragraph 0002, line 5, “Background Art” should be on its own line
Paragraph 0008, line 4, “other document 2” should read “in document 2”
Paragraph 0008, line 9, “a large combinations” should read “a large combination”
Paragraph 0011, line 1-2, “in the invention, performed is processing of” should read “in the invention, processing is performed by”
Paragraph 0014, line 5-6, “of a structure a feature extraction” should read “of a structure of a feature extraction”
Paragraph 0023, line 6, “as Neural Network” should read “as a neural network”
Paragraph 0024, has an “m” listed after the paragraph number
Paragraph 0029, line 4, “by CNN” should read “by a CNN”
Paragraph 0053, “to which the each patches are” should read “to which each patch is”
Similar issue at paragraph 0060, line 3, “the each patches are” should read “each patch is”
Paragraph 0056, line 7, “while “ should read “white”
Paragraph 0062, line 1, “an UI” should read “a UI”
Similar issue in paragraph 0069, line 7
Paragraph 0064, line 3, “descried” should read “described”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 1, 8-9, 13-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


	Claim Objections
Claims 1 (2-18 by inherency), 19, and 20 are objected to because of the following informalities:  
Throughout the specification, the ‘prescribed parameter’ is referred to as something that is calculated (paragraph 0011-0012), however what the ‘prescribed parameter’ actually is, is not clearly described.  It appears this may be a direct translation issue.  For the record, the examiner will interpret it as a “predetermined parameter”.  
Clarification is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0375671 to Giger et al. (hereinafter Giger).
Regarding independent claim 1, Giger discloses an image diagnostic device (Figure 17; also Paragraph 0009, “An automatic or interactive method, system, software, and/or medium for a method and workstation for quantitative analysis of multi-modality breast images), comprising:
an observation unit that collects an image signal of an examination object (“Imaging Unit”; also Figure 1, “image dataset of subjects with a population”); and an image processing unit that generates first image data from the image signal (“Workstation”; par. 57 “computer-extraction of features of lesions ”), and performs image processing of the first image data (par. 57 “translate such image-based  features/characteristics of normal states and/or abnormal disease states into a biological array format…”) wherein the image processing unit is provided with:
a feature extraction unit that extracts a first feature from the first image data (see above discussion of “Workstation”);
the feature extraction unit (i.e., Workstation) includes a prediction model learned using a plurality of combinations of the first image data and the first feature (par. 60 “The extraction of relevant lesion characteristics (such as textural, morphological, and/or kinetic features) with which to describe the lesion, and the use of combinations of these characteristics in several classification tasks are performed using artificial intelligence.”)., and
a feature transformation unit (i.e., Workstation) that converts the first feature to a second feature to be extracted from second image data (“to be extracted” is intended use language, and therefore is not considered unless it is positively recited; par. 61 “A method can translate image-based   features/characteristics of normal states and/or abnormal disease states into a biological array format for use, e.g., in the assessment of disease state (e.g., cancer, cancer subtypes, prognosis, and/or response to therapy) or for use in biological discovery.”);
and an identification unit (i.e., Workstation) that calculates a prescribed parameter value using the converted second feature (par. 61 “Output from such analysis can be used as an image-based "gene test" where the image-extracted features serve as phenotypes of the gene expression, and can be obtained from, e.g., radiological, histological tissue, molecular, and/or cellular imaging.”),
the feature transformation unit (i.e., Workstation) includes a feature transformation model learned using the plurality of the combinations of the first feature and the second feature (See classification task performs by artificial intelligence discussed above; see also par. 78).
(Figure 18, “Monitor”, paragraph 0080, “a display controller for controlling output to a monitor.”), 
wherein the identification unit causes the output unit to display an image of the first image data and information on the parameter value by being superimposed on or in parallel with each other (Paragraph 0057, “and output including, e.g., presentation of "similar" cases and/or the computer-estimated features and/ or likelihood of pathological state and/or color maps corresponding to the feature analysis overlaid on the lesion and/or plots showing the unknown lesion relative to known (labeled) and/or unlabeled cases.”). Additionally, Kim in the combination further discloses at paragraph 0219, “Also, the display unit 160 may include a plurality of display devices 161 and 162 and display different images at the same time. For example, the first display device 161 may display an ultrasound image obtained by imaging the subject, and the second display device 162 may display a registered image. The first display device 161 may display a 2D image obtained by imaging the subject, and the second display device 162 may display a 3D image.”
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, Giger further discloses wherein the information on the parameter value includes an image of the second image data corresponding to the parameter value (Paragraph 0057, “and output including, e.g., presentation of "similar" cases and/or the computer-estimated features and/ or likelihood of pathological state and/or color maps corresponding to the feature analysis overlaid on the lesion and/or plots showing the unknown lesion relative to known (labeled) and/or unlabeled cases.”).
Regarding dependent claim 13, the rejection of claim 1 is incorporated herein. Additionally, Giger further discloses wherein the image processing unit further includes a patch processing unit that cuts image data of at least one patch from the image data collected by the observation unit, and passes the cut image data to the feature extraction unit (Paragraph 0018, “A workstation or processing system can include one or more processors configured to generate an image array including a plurality of pixels, each of the pixels representing an image-based feature value of a patient obtained from imaging the patient;” each pixel is being interpreted as a patch), and the feature extraction unit extracts the first feature from the cut image data of at least one patch (Paragraph 0021, “A display can be provided to display, in a first display region of the display, the pixels using a colormap (sometimes referred to as a color map);” the colormap is a method used to show the relevant features within the patch (read pixel)).
Regarding dependent claim 14, the rejection of claim 1 is incorporated herein. Additionally, Giger further discloses further comprising an ROI setting unit that sets a region of interest in the image data of the examination object (Paragraph 0087, “The selected region of interest (ROI) can be a central region of 256x256 pixels.”), (Figure 21, “selected ROI”, “computer extracted features”).
Regarding dependent claim 15, the rejection of claim 1 is incorporated herein. Additionally, Giger further discloses wherein the observation unit is an MR observation unit that measures a magnetic resonance signal of an examination object, and acquires k space data including the magnetic resonance signal, and the image processing unit performs image reconstruction using the k space data acquired by the MR observation unit (Paragraph 0054, “Embodiments described herein relate to methods and systems for an automatic and/or interactive method, system, software, and/or medium for a method and/or workstation for quantitative analysis of data, especially imaging data, which can include, e.g., analysis of full-field digital mammography (FFDM), 2D and 3D ultrasound, CT, tomosynthesis and MRI;” additionally, k-space data is inherent and necessitated when using MRI).
Regarding dependent claim 16, the rejection of claim 1 is incorporated herein. Additionally, Giger further discloses wherein the observation unit is an ultrasound observation unit that acquires an ultrasound signal of an examination object (Paragraph 0009, “An automatic or interactive method, system, software, and/or medium for a method and workstation for quantitative analysis of multi-modality breast images can include analysis of, e.g., full-field digital mammography (FFDM), 2D and 3D ultrasound, and MRI. A workstation ( e.g., a computer or processing system) can include automatic, real-time methods for the characterization of tumors and background tissue, and calculation of image-based biomarkers (image based phenotypes) for breast cancer diagnosis, prognosis, and/or response to therapy.”), and the image processing unit generates image data of an ultrasound image from the ultrasound signal, and performs the image reconstruction using the image data (Paragraph 0054, “Embodiments described herein relate to methods and systems for an automatic and/or interactive method, system, software, and/or medium for a method and/or workstation for quantitative analysis of data, especially imaging data, which can include, e.g., … , 2D and 3D ultrasound.”).
Regarding dependent claim 17, the rejection of claim 1 is incorporated herein. Additionally, Giger further discloses wherein the observation unit is a CT observation unit that acquires an X-ray signal passed through an examination object, and the image processing unit generates image data of a tomographic image from the X-ray signal acquired by the CT observation unit, and performs the image reconstruction using the generated image data (Paragraph 0054, “Embodiments described herein relate to methods and systems for an automatic and/or interactive method, system, software, and/or medium for a method and/or workstation for quantitative analysis of data, especially imaging data, which can include, e.g., …, CT”).
Regarding dependent claim 18, the rejection of claim 1 is incorporated herein. Additionally, Giger further discloses wherein the prediction model and the feature transformation model are stored in a cloud connected to the observation unit via a network (paragraph 0082, “For example, an outline or image may be selected on a first computer and sent to a second computer for remote diagnosis, utilizing network connections and the Internet. Aspects of this disclosure may also be implemented by the preparation of application specific integrated circuits or by interconnecting an appropriate network of conventional component circuits, as will be readily apparent to those skilled in the art.”).
Regarding independent claim 19, the references and analysis of claim 1 apply directly. Additionally, Giger further discloses an image processing method (Paragraph 0008, “an application of computer vision to this problem is presented here with computer methods to create image-based phenotype arrays for biological discovery and medical decision making”).
Regarding independent claim 20, the references and analysis of claim 1 apply directly. Additionally, Giger further discloses a program that causes a computer to perform (Paragraph 0009, “An automatic or interactive method, system, software, and/or medium for a method and workstation for quantitative analysis of multi-modality breast images”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-3, 5-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Giger, and further in view of U.S. Publication No. 2016/0093050 to Kim et al. (hereinafter Kim).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Giger fails to explicitly disclose wherein the identification unit includes an identification model learned using a plurality of combinations of the second feature and the parameter value
However, Kim in the combination further discloses wherein the identification unit includes an identification model learned using a plurality of combinations of the second feature and the parameter value (paragraph 0203, “The image registration device 1 determines the parameter of the registration function using the second feature vector group and the converted feature vector group (operation S624);” paragraph 0076, “The image registration device 1 may perform image registration using a plurality of pre-trained artificial neural networks 50 (51, 52, and 53). Although FIG. 1 illustrates three artificial neural networks 51, 52, and 53, it is understood that one or more other exemplary embodiments are not limited thereto, and the number of pre-trained artificial neural networks may be greater or less than three.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim in order to register two images together based on features found in each image (abstract).
(paragraph 0260, “Specifically, the feature extracting unit 310 separates a plurality of patch images MRl to MRn from a preobtained medical image (MI).”), and the second feature includes a feature of the pathological image (Figure 24, paragraph 0259, “As illustrated in FIG. 24, the feature extracting unit 310 extracts the second feature vector group from a pre obtained medical image (MI) using the second artificial neural network 342;” paragraph 0260, “Specifically, the feature extracting unit 310 separates a plurality of patch images MRl to MRn from a preobtained medical image (MI).”).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Kim in the combination further discloses wherein the feature transformation model includes a model learned such that an error of a distance between the first feature and the second feature that is mapped on a prescribed space becomes small (Paragraph 0027, “The register may be configured to determine a registration function based on an error between the first feature group and the second feature group converted into the same feature space, to apply the determined registration function to the medical image, and to register the medical image and the ultrasound image;” paragraph 0154, “The converted
feature vector group (Cv) generated in this manner and (Fv_l) the first feature vector group are positioned in the same feature space, and a low error (Rv 2) is shown as illustrated in FIG. 13;” paragraph 0274, “When any first feature vector is selected as an output of the third artificial neural network 343 from the first feature vector group, the second feature vector corresponding to the first feature vector selected as an output of the third artificial neural network 343 is selected as an input, the connection strength of the third artificial neural network 343 may be adjusted according to the error backpropagation algorithm.”) by an error backpropagation method using a prescribed error function (paragraph 0109, “The learning device 40 extends the first artificial neural network 51 ( operation S513). In order to apply an error backpropagation algorithm in the unsupervised learning”).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Kim in the combination further discloses wherein the feature transformation model includes a model learned such that an error between an output of the parameter value calculated by the identification unit and training data becomes small (paragraph 0120, “Correction of the error may be iteratively performed based on a plurality of training images”), by the error backpropagation method using a prescribed error function (paragraph 0115, “The learning device 40 performs multilayer learning of the first artificial neural network 51 (operation S514). The error backpropagation algorithm may be used for the multilayer learning. The error backpropagation algorithm is a learning method in which a connection strength is adjusted such that an input value matches an output value”).
(Paragraph 0027, “The register may be configured to determine a registration function based on an error between the first feature group and the second feature group converted into the same feature space, to apply the determined registration function to the medical image, and to register the medical image and the ultrasound image;” paragraph 0154, “The converted
feature vector group (Cv) generated in this manner and (Fv_l) the first feature vector group are positioned in the same feature space, and a low error (Rv 2) is shown as illustrated in FIG. 13.”), and an error between an output of the parameter value calculated by the identification unit and training data becomes small (see figure 18 for training data configuration), by the error backpropagation method using a prescribed error function (paragraph 0109, “The learning device 40 extends the first artificial neural network 51 ( operation S513). In order to apply an error backpropagation algorithm in the unsupervised learning”).
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, Kim in the combination further discloses wherein the image of the second image data is a pathological image (paragraph 0260, “Specifically, the feature extracting unit 310 separates a plurality of patch images MRl to MRn from a preobtained medical image (MI).”), among sites to be examined image signals of which have been collected by the observation unit, at the site the same as the site with a disease (Figure 29, element S716; two medical images of separate modalities are being registered, thus the images are of the same (or overlapping) areas).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Giger further in view of Kim as applied to claim 1 above, and further in view of a machine translation of KR101857624 (hereinafter KR ‘624 ).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Giger in the combination further discloses an image reconstruction unit that reconstructs an image from the image signal collected by the observation unit (Figure 1, element “image data set of subjects with a population;” Figure 20, “Serial 3D MR Images (breast MRI)”).
Giger and Kim in the combination fail to explicitly disclose as further recited. However, KR ‘624 discloses a correction processing unit that corrects the image generated by the image reconstruction unit, and the feature extraction unit extracts the first feature using image data of the corrected image as the first image data (Abstract, “a step of extracting first feature information from the preprocessed medical image, a step of preprocessing the obtained clinical information;” preprocessing prior to extraction is read as correction prior to processing).
(abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Giger further in view of Kim as applied to claim 1 above, and further in view of a machine translation of KR 20180040287 (hereinafter KR ‘287).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Giger and Kim fail to explicitly disclose wherein the feature transformation model includes two networks of an encoder and a decoder, and when the first feature is input to the encoder, the second feature is output from the decoder.
However, KR ‘287 discloses wherein the feature transformation model includes two networks of an encoder and a decoder, and when the first feature is input to the encoder, the second feature is output from the decoder (Page 10, “The feature values extracted from the input medical image are input vectors, and these are the set of symptoms of a patient. After passing through the ANN, the output vector is divided into normal and abnormal states, which are disease states.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of KR ‘287 in order to interpret and diagnose a patient through machine learning applied to medical images.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Giger as applied to claim 1 above, and further in view of U.S. Publication No. 2010/0014780 to Kalayeh (hereinafter Kalayeh).
Regarding dependent claim 12, the rejection of claim 1 is incorporated herein. Additionally, Giger further discloses wherein the first feature and the second feature respectively have a plurality of dimensions (paragraph 0018, “A workstation or processing system can include one or more processors configured to generate an image array including a plurality of pixels, each of the pixels representing an image-based feature value of a patient obtained from imaging the patient, the image array including first and second dimensions;” each feature extracted is from a volume that has been imaged (3-dimensional volume displayed as 2-dimensional slices)).
However, Giger fails to explicitly disclose as further recited. Kalayeh discloses the second feature has a dimension number larger than that of the first feature (Figure 1A; the final image rendered is larger than the images rendered from the two smaller images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kalayeh in order to stitch two smaller images into one larger image based on feature extraction (abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 105701808 discloses an automatic medical image registration method based on feature extraction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668  


/VU LE/Supervisory Patent Examiner, Art Unit 2668